                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 NICHOLAS SCOYNI,
                                                Case No. 1:18-cv-00506-BLW
        Plaintiff,
                                                ORDER
        v.

 DANIEL R. SALVADOR,
 CHRISTOPHER A. SALVADOR,
 WAYNE J. SALVADOR, OFFSPEC
 SOLUTIONS LLC, OFFSPEC
 SOLUTIONS SOUTHEAST,

        Defendant.



                                    BACKGROUND

       Before the Court are six motions. Although they are not fully briefed, because

five of the six motions are meritless or untimely, the Court will, pursuant to Federal Rule

of Civil Procedure 1, address them now. The untimely or meritless motions include

Plaintiff’s: (1) Motion to compel, Motion to dismiss, Motion in limine (Dkt. 47); (2)

Motion to Terminate or limit (Dkt. 48); (3) Motion for Disqualification (Dkt. 50); Motion

for Correction of a Clerical Mistake (Dkt. 51); Motion for Summary Judgement pursuant

to Rule 56(a) (Dkt. 52). Also before the Court is Defendants’ Motion to Amend the

Scheduling Order (Dkt. 53).

                                       ANALYSIS

          1. Plaintiff’s “Motion to compel, Motion to dismiss, Motion in limine”
             (Dkt. 47) is premature.


ORDER - 1
        Plaintiff’s first motion asks the Court to order Defendants to “disclose all evidence

they plan to present to substantiate their claims made in counterclaim.” Dkt. 47 at 2. In

the alternative, Plaintiff seeks dismissal or a motion in limine. Id. Pursuant to the

Court’s Case Management Order and Federal Rule of Civil Procedure 26, discovery is

ongoing in this case. Plaintiff’s request is therefore premature. Plaintiff is reminded that

he must serve discovery requests on Defendants that are compliant with Rules 33, 34, 35,

and 36.

           2. Plaintiff’s Motion to Terminate or Limit (Dkt. 48) is meritless.

        Defendants have noticed a deposition of Plaintiff for June 21, 2019. See Dkt. 53-1

at 2. Plaintiff asks the Court to preemptively terminate that deposition because it is

oppressive. See Dkt. 48 at 2. Plaintiff’s argument appears to be that he did not intend to

serve as a witness in pursuing his affirmative case thereby making Defendants’ request

oppressive. That argument is unpersuasive. Plaintiff has information that is relevant to

both his claim and Defendant’s counterclaim. Accordingly, Defendants are entitled to

discover that information.

           3. Plaintiff’s Motion for Disqualification (Dkt. 50) is meritless.

        Plaintiff also asks that I disqualify myself from this case because he has “close

personal and business dealings with … [my] Nephew and his mother” in Sprague,

Washington. Plaintiff is clearly mistaken. To my knowledge, I have no relatives living in

the Sprague, Washington. Accordingly, there is no reason to recuse myself from this

case.



ORDER - 2
          4. Plaintiff’s Motion for Correction of a Clerical Mistake (Dkt. 51) is
             meritless.

       Plaintiff’s next motion asks the Court to order the Clerk of the Court to enter

default. Plaintiff’s motion is meritless because Defendants’ Answer was timely filed.

          5. Plaintiff’s Motion for Summary Judgment (Dkt. 52) is premature.

       Finally, Plaintiff seeks summary judgment. This is the third time Plaintiff has

sought summary judgment in this case. Judge Bush consolidated his consideration of

Plaintiff’s prior summary judgment motions and denied them without prejudice. Dkt. 19

at 8. Because discovery has not closed, Plaintiff’s motion is still premature. Accordingly,

the Court will deny the motion without prejudice. Once discovery closes, Plaintiff may

file a renewed motion for summary judgment. Plaintiff may not file another motion for

summary judgment prior to the close of discovery.

          6. Defendants’ Motion to Amend the Amended Scheduling Order (Dkt.
             53) is supported by good cause.

       Defendants ask the Court to amend the governing case management order by

adding an additional ninety (90) days to each of the deadlines. Although Plaintiff has

indicated that he opposes the motion, good cause supports Defendants’ request.

Defendants encountered substantial difficulties in scheduling Plaintiff’s deposition.

Furthermore, Plaintiff has continued to file meritless motions. The Court will, by

separate order, enter a revised schedule for this case.

                                          ORDER

       IT IS ORDERED:



ORDER - 3
            1. Plaintiff’s Motion to compel, Motion to dismiss, Motion in limine (Dkt.
               47) is DENIED.

            2. Plaintiff’s Motion to Terminate or limit (Dkt. 48) is DENIED.

            3. Plaintiff’s Motion for Disqualification (Dkt. 50) is DENIED.

            4. Plaintiff’s Motion for Correction of a Clerical Mistake (Dkt. 51) is
               DENIED.

            5. Plaintiff’s Motion for Summary Judgement (Dkt. 52) is DENIED
               WITHOUT PREJUDICE.

            6. Defendants’ Motion to Amend the Scheduling Order (Dkt. 53) is
               GRANTED.




                                               DATED: June 11, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




ORDER - 4
